department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years all years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions the instructions in notice further action if you disagree with our proposed deletions you should follow if you agree with our deletions you do not need to take any in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements letter cg catalog number if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions about your sincerely holly paz holly paz director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos tax_exempt_and_government_entities_division date september legend b state c church d denomination e international church f trust settlor donor g donor h family trustee j trustee k llc l individual loan m llc n former partner o individual recipient p individual recipients q real_estate r real_estate s real_estate t city state u city state v trustee pastor w church y program x dollars amount y dollars amount z dollars amount bb dollars amount cc dollars amount dd dollars amount ee dollars amount ff dollars amount gg dollars amount hh dollars amount jj dollars amount kk dollars amount il dollars amount mm dollars amount nn dollars amount pp dollars amount qq dollars amount dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue sec_1 facts do you qualify for exemption under sec_501 of the code if you are exempt are you a supporting_organization as described in sec_509 of the code you are a_trust created under a_trust document in the state of b you were funded with an initial donation of y dollars made by f donations totaling x dollars were made to the trust by f and g husband and wife during the four year period you are requesting exemption as a type ill supporting_organization under sec_509 of the code schedule d of your application states that you will be operated in connection with your supported_organization schedule d does not include the name of your supported_organization s however your trust document provides in part that your primary supported charitable_organization is the w in t known as c a church the trust document also states that you will support other churches and their activities that are affiliated with d a denomination part of the trust document states that the foundation trust is organized to support christian religious ministries the primary mission of the supported_organization is to preach teach and demonstrate the gospel of jesus christ through various humanitarian acts such as feeding clothing educating and providing shelter for children widows and orphans locally that may otherwise not get such needs satisfied if not for the funding by this foundation trust goal of the trust to operate within the church community in any geographical area in which the trustees reside it is the part states that the primary supported charitable_organization is w in t known as c a church the document also states you will support other churches and their activities that are affiliated with d a denomination part provides for replacement organizations if the specified supported_organization ceases to exist or becomes a non-qualified recipient the document also states the trustees in their sole judgment may replace any organization which fails to promote the purposes of the trust part states that the trust will extend financial aid or assistance to qualified charitable organizations part defines the term charitable organizations to mean organizations in the united_states or in a foreign_country and qualifying under the internal_revenue_code as organized and operated exclusively for charitable purposes part identifies the trustees stating that the number of trustees shall never be less than three the majority of whom cannot be disqualified persons in addition at least one trustee must be appointed by the supported_organization there are three classes of trustees charity trustees family trustees and other non-disqualified trustees charity trustees will consist of at least one trustee appointed by the primary supported_organization the initial charity trustee is v pastor family trustees will consist of at least one person from the class consisting of the settlor f and his family the initial family trustee is h with g as successor family trustee in addition to the family and charity trustee there will be one or more additional trustees who are not disqualified persons as defined under sec_509 of the code part states that all decisions actions and powers of the board require the approval of a majority of the trustees part states that the board may remove a trustee by a vote of the majority of the trustees so long as at least one of the family donor trustees votes in favor of such removal the trustee subject_to removal is not permitted to vote on the matter part states that the trustees may make payments or distributions of all or any part of the income or principal to states territories or possession of the us any political_subdivision thereof or to the u s or district of columbia for charitable purposes part provides that upon termination of the trust all funds and accounts shall be transferred to a new charitable_organization selected unanimously by the trustees with a function and purpose similar to yours part states that no principal or income however shall be loaned directly or indirectly to any trustee or to any party corporate or otherwise who has at any time made a contribution to this trust nor to anyone except on a basis of an adequate interest charge and with adequate security in violation of any law or the irc a restated trust agreement was submitted by fax primary supported charitable organizations w in t known as c a church affiliated with e an international church other provisions were deleted or revised that are not relevant to the issues involved herewith part has been revised to read your form_1023 lists your trustees as j v and h schedule d states that you establish the operated in connection with responsiveness test because one or more members of the governing body of the supported_organization also serve as your trustees furthermore as a result the supported_organization has a significant voice in your investment policies in the making and timing of grants and in otherwise directing the use of your income or assets because one of the w’s trustees is on the board_of the supported_organization also the form provides that v is the pastor of w in u as to the integral parts test you did not state how much you provide annually to your supported_organization or the total annual revenue of the supported_organization finally you indicated that your funds are earmarked for support of a particular program of the supported_organization to promote the gospel of jesus christ through various charitable acts towards children widows and orphanages that would otherwise not be met or accomplished but for our funding your application states that your funds distributed to the supported_organization are earmarked for a particular program however the name of the program was not initially specified you stated in a letter that you provide more than of the funding of the earmarked program during the relevant time also you stated in another letter that the operational costs of the supported program were less than of the disbursements from the trust and that disbursements were more than of the annual cost of the program you listed support for y the earmarked program by the trust in the amount of z dollars over a three year period you also submitted a copy of a letter from the supported_organization describing the earmarked program and stating that more than bb dollars has been accumulated for the project as of a certain date finally you submitted another letter written to your attorney by the supported_organization stating that the funds raised for the earmarked program was cc dollars during a two year period copies of your checking account statements and cancelled checks indicate that you made distributions totaling dd dollars over a three year period to your supported_organization also you made a distribution to p an individual as well as three separate payments to o an individual over a three year period as christmas gifts copies of your filed forms for the three year period were submitted one form_990 states that you made two payments to c fora humanitarian act and financial assistance the second form_990 states that you provided support to c in the amount of ee dollars the third form_990 states that you made payments totaling ff dollars to the c information obtained from your checking account statements and cancelled checks indicate that you made two distributions one to a fund established to pay the cancer related medical bills of a child and two to another person affiliated with c as an apparent christmas gift notation on check merry christmas’ you stated that you meet the group criteria from the sec_509 type ii guidesheet because the supported_organization has confirmed that the criteria for group all that is required in addition you stated that the gifts of the trust were very significant at the beginning of the program and have become less so also you are not seeking to rely on the group criteria supporting an earmarked program for qualification finally you stated that y the earmarked program is now an integrated part of the church ministry as evidenced by the submitted brochure from the supported_organization is met which is you submitted a schedule of loans made by you to others three loans were made to k the llc owned by f the settlor donor totally pp dollars and all three loans have been repaid or retired one loan was made to m the llc owned by f the settlor donor and it was recently paid in full on date one loan was made to l an individual and it was repaid during the same year it was issued you also submitted promissory notes for the loans three of the notes were unexecuted the note for the loan to l an individual states that it is payable in days four of the notes were secured_by real_estate owned by f the settlor donor located at q rand s s three of the notes contain the same terms payment thirty days of demand after twenty-four months from the date of the note and an interest rate of with interest_paid quarterly the loan that was recently paid in full had terms of payment thirty days of demand after twenty-four months from the date of the note and an interest rate of with interest_paid semi-annually according to the recorded deed_of_trust securing the note the promissory note was due and payable on date finally you state that two of the loans were made directly to f the settlor donor you stated that the loans are arm’s length transactions since they are secured and the borrower pays a rate of interest that reflects the market at the time the loan was made you also stated that the loans were made so that you could receive interest_income greater than the rate of return that was available from a bank or other financial_institution finally you stated that the trustees approved the loans you submitted copies of your board meeting minutes the meeting involved only changes made to the trust agreement and the adoption of two resolutions one resolution provides that the trustees will not make loans to any disqualified party no loans shall be made in violation of the trust terms and that all outstanding loans shall be collected in the ordinary course the second resolution states that no unsecured loans shall be made and the board will keep regular minutes of its joint deliberations and decisions regarding trust operations handwritten notes from four other meetings were also provided the handwritten notes were not signed and included one line statements for three of the meetings and a three line statement regarding the fourth meeting three of the notes covered approval of unspecified loans as well as the statements that all loans would be fully secured the fourth set of notes involved the approval of collateralized loans along with the following statement f is entering into a new joint_venture with n an individual and prior loans given will be retired in the process you submitted information indicating that interest has been received by you on the various loans that you have made totaling gg dollars you submitted a schedule of interest payments for the loan with k the llc owned by f the settlor donor indicating that you received four payments your checking account statements show deposits corresponding to three of the payments the first payment was not deposited you indicated that the loan with l an individual was negotiated by h family trustee and was repaid per its terms however the check was not deposited when received l an individual has no relationship with any of the board members and was referred to the trust by f the settlor donor as a business acquaintance the loans were made as the best_method of producing income as the actual cash rate of return reflects cumulative income on the average trust assets for the two years that gifts were held and invested to produce an annual rate of return on loans bearing an rate of return the trustees resolved to make no further loans and liquidate collect the last loan per its terms or sell the loan the loan with m the llc owned by f the settlor donor was recently paid in full however interest payments were not received semiannually and were less than required by the terms of the loan furthermore the loan with m was repaid months late you stated that evidence of the notes arm’s length status is found by examining case law which establishes what evidence the court considers in total furthermore you stated that the relevant case law reflects the adherence to the following criteria as it relates to loans made by any trust to a donor or affiliated entity and specifically to the loans made by you you stated the loans were issued at above market interest rate served the purpose of providing current income no substantial part of the foundation’s corpus or income was involved in loans made for the purpose of diverting its corpus or income from exempt purposes a number of loans were secured with substantial collateral the terms of the loan were not better than the individual could have obtained from a bank and the borrower would not have had difficulty obtaining financing elsewhere the borrowers were creditworthy and did obtain other secured and unsecured loans from banks taxable_income and net_worth of borrower was substantial in relation to the amount borrowed all loans were sufficiently secured and at rates of interest sufficiently unfavorable to the borrower and the interest has been paid to date and all other notes have already been retired you provided additional information regarding the loans made by the trust the loans made to k the llc owned by f the settlor donor and m the llc owned by f the settlor donor were used to purchase or to refinance the loans to purchase the property the property used to secure the loans was listed along with the fair_market_value and equity in each piece of property other investments were considered by the trust including mortgages t-bills stock market and bank cd’s and each was not pursued due to either volatility or a low rate of return settlor donor and n an individual entered into agreements through k the llc owned by f the settlor donor and m the llc owned by f the settlor donor to develop two parcels of land secured the land using two short term notes from a bank and the trust f the f bank statements and cancelled checks for the trust were submitted by you the statements provided the following information total donations supported_organization received accounting legal fees loans dollar_figure of total donation sec_112 of total donations x dollars dd dollars hh dollars jj dollars kk dollars ii dollars unexplained withdrawal then re-deposited interest earned on four loans dollar_figure of total donations mm dollars nn dollars bank account balance loan initially outstanding and recently paid in full should have been distributed was distributed a substantial activity of the trust has been the making of loans as illustrated above sec_501 of the code provides in part that organizations described in sec_501 are exempt from federal_income_tax sec_501 of the code describes in part an organization which is organized and operated exclusively for religious charitable scientific testing for public safety literary or educational purpose no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual - sec_501 issue qq dollars law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations states in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations states the term exempt_purpose or purposes means any purpose or purposes specified in sec_501 of the code sec_1_501_c_3_-1 of the regulations states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest created it it must not be operated for the benefit of designated individuals or the persons who revrul_67_5 1967_1_cb_123 holds that a foundation controlled by the creator’s family was operated to enable the creator and his family to engage in financial activities that were beneficial to them but detrimental to the foundation this resulted in the foundation’s ownership of common_stock that paid no dividends of a corporation controlled by the foundation’s creator and his family which prevented it from carrying on a charitable program commensurate in scope with its financial resources this ruling concluded that the foundation was operated for a substantial non-exempt purpose and served the private interest of the creator and therefore was not entitled to exemption under sec_501 of the code revrul_70_186 1970_1_cb_128 in which it was found that it would be impossible to accomplish the organization's charitable purposes of cleaning and maintaining a lake without providing benefits to certain private property owners in the quantitative sense to be incidental the benefit to private interest must not be substantial in the context of the overall public benefit conferred by the activity in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number of importance of statutorily exempt purposes thus the operational standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in p p l scholarship v commissioner t c an organization operated bingo at a bar for the avowed purpose of raising money for scholarships the board included the bar owners the bar accountant also the director of the bar as well as two players the board was self-perpetuating the court reasoned that since the bar owners controlled the organization and appointed the organization's directors the activities of the organization could be used to the advantage of the bar owners in 35_tc_490 provided that where an exempt_organization engages in a transaction with a related interest and there is a purpose to benefit the private interest rather than the organization exemption may be lost even though the transaction ultimately proves profitable for the exempt_organization in best lock corporation v commissioner 31_tc_620 the court upheld the denial of an organization that loaned funds to members of the founder’s family even though the loans were repaid the court determined that loans to family members and unsecured loans to friends of the founder and his family promoted private rather than charitable purposes in salvation navy v commissioner t c m the court found that one of reasons why the organization did not qualify for exemption from federal_income_tax was because it could not prove that its net earning would not inure to the benefit of a private individual its founder in 670_f2d_104 cir the court affirmed the tax court’s decision that held that the organization supplied no evidence showing that the payments to its controlling members were reasonable and the court also found that the potential for abuse created by the family’s control of the organization required open candid disclosure of facts in 293_us_465 the court held that where a transaction has no substantial business_purpose other than the avoidance or reduction of federal tax the tax law will not regard the transaction federal tax purposes a taxpayer is bound by the economic_substance of a transaction where the economic_substance varies from its legal form the doctrine_of substance over form is essentially that for application of law sec_501 of the code and sec_1 c -1 a of the regulations sets forth two main tests for qualification for exempt status an organization must be organized and operated exclusively for purposes described in sec_501 of the code because your trust instrument states purposes described in sec_501 of the code and upon dissolution all assets will go to organizations that are exempt under sec_501 of the code you pass the organizational_test you must however satisfy the operational_test the requirement is that an organization be operated exclusively for one or more purposes described in sec_501 of the code and no part of its net_earnings may inure to the benefit of any private_shareholder_or_individual the facts submitted show that your activities benefit f the settlor donor and the benefits are substantial therefore you are not operated exclusively for purposes described in sec_501 of the code the only substantial activity of the trust has been the making of loans three loans were made to k the llc owned by f the settlor donor during a one year period totaling pp dollars no evidence has been submitted to show that the loans you issued were ever discussed and approved by your board_of trustees the only minutes submitted were from four meetings over a two year period three of the meeting notes covered approval of unspecified loans as well as the statements that all loans would be fully secured one set of notes involved the approval of two small collateralized loans along with the following statement f is entering into a new joint_venture with n an individual and prior loans given will be retired in the process a new promissory note the minutes did not include any information indicating who was present at the meeting the discussion of the terms of the loans discussion of other investment options or that a vote was taken and the loans were approved you have not operated exclusively for sec_501 purposes as required by the code and regulations finally your net_earnings have inured to the benefit of private individuals namely k as a result of the loans that were issued private benefit has both qualitative and quantitative connotations in the qualitative sense to be incidental the private benefit must be a necessary concomitant of the activity that benefits the activity at large ie the benefit to the public cannot be achieved without necessarily benefiting private individuals in revrul_70_186 it was found that it would be impossible to accomplish the organization’s charitable purposes of cleaning and maintaining a lake without providing benefit to certain private property owners in the present case the making of loans to disqualified persons was not required to accomplish your charitable purposes other investment options were available including those that you purport to have considered although there is no evidence of that in the handwritten notes that were submitted in a quantitative sense to be incidental the private interests must not be substantial in the context of the overall public benefit conferred by the activity the loans were your only substantial transactions you made no contributions to the supported_organization during your first two years the first distribution was made midway through the third year during the third fourth and fifth years dd dollars was distributed to the supported_organization on the other hand loans were made to disqualified persons entities totaling jj dollars during your third and fourth years which of total donations finally while interest payments have been paid on the loans the payments were not made timely and were for less than the terms specified in the promissory notes also one of the interest payments was not even deposited in your account therefore there was a substantial non exempt_purpose benefiting the settlor donor f through the making of loans control is an important factor in determining whether an organization operates for the benefit of private interests similar to the organizations in p l l scholarship v commissioner supra leon a beeghly v commissioner supra and revrul_67_5 you are apparently controlled indirectly by f while f is not one of your trustees he does appoint one of the three trustees the bylaws provide for the removal of a trustee by a majority vote of the remaining trustees so long as one family donor trustee votes in favor of the removal since there is only one family donor trustee and one family donor trustee must vote in favor of the removal of a trustee and the trustee subject_to the removal vote may not vote on the matter the end result is that the one family donor trustee is not subject_to removal this results in indirect control by the donor who appoints the family donor trustee while a majority vote of the three trustees is required for all other matters there is no evidence that any votes have been taken nor that any matter related to your operations have been discussed by the board finally f the settlor donor has made interest payments on the loan with m the llc owned by f the settlor donor in amounts and at times as determined by him not only were the interest payments not made timely the amounts were less than required under the terms of the loan the m loan was paid months late to be qualitatively incidental the private benefit to the donors must be a necessary concomitant of the activity that benefits the public at large as indicated in best lock corporation v commissioner supra loans to other entities might also be considered as being made for the personal purposes of the founder in your case loans were made to entities owned by f the settlor donor in best lock although the loans were repaid the private benefit was still found to exist in the loan transactions here while the loans have been repaid one loan was retired in conjunction with the issuance of a new larger loan that was recently repaid months late therefore the private benefit has been shown to not be a necessary concomitant of the activity benefiting the public at large and the private benefit is not qualitatively incidental in order to be quantitatively incidental the private benefit must be insubstantial in the context of the overall public benefit the private benefit in this case is substantial in relation to the overall public benefit derived from your activities f the settlor donor has benefitted from the issuance of loans on an as needed basis for his various land development ventures while the terms of the loans are not below market rates the terms are not being adhered to by f the distributions made to the supported_organization bear virtually no relation to the supposed income stream that was to be generated by the loans thus you do not satisfy the not more that an insubstantial part of its activities standard of sec_1_501_c_3_-1 of the regulations you have a non-charitable purpose that is substantial in nature see better business bureau v united_states supra in leon a beeghly v commissioner supra revocation of a foundation’s exempt status was sustained even though the foundation emerged from the transaction without financial loss the court noted in that case that the foundation’s primary objective in entering into the transaction was to benefit the stockholders of a particular business corporation with the objective of ultimately benefiting charities running a poor second thus the test is not the ultimate profit or loss but whether at every stage of the transaction those controlling the exempt_organization guarded its interests and dealt with related parties at arm’s length your primary transactions did not satisfy this test rather you entered into the loans with m and k entities in which the settlor donor and disqualified_person f had a and ownership_interest respectively in fact during the course of the m loan f assumed ownership_interest after the withdrawal of the other owner from the venture similar to the organizations described in salvation navy v commissioner supra and bubbling well church of universal love inc v commissioner supra you have not supplied evidence to show that the net_earnings did not inure to the benefit of f the donor either directly or through ownership interests in k and m as indicated in bubbling well church of universal love inc v commissioner supra since your entity has the potential for abuse created by the use of the your funds through the issuance of loans to the donor an open candid disclosure of facts is required the substantial lack of details and documentation regarding the loans does not satisfy this requirement furthermore you have failed to provide any citation evidence or documentation to show that the loans were arm’s length transactions or that the terms of the loans were enforced similar to the organization described in gregory v helvering supra your organization has no substantial business_purpose other than the reduction of federal_income_tax and contro of funds that were supposed to be for an exempt_purpose under sec_501 reg c -1 c clarifies that an organization is not operated exclusively for exempt purposes if its net_earnings inure to the benefit of private individuals based on the information submitted your earnings inure to the private interest of f and you are not operating exclusively for purposes described in sec_501 the only significant transactions have been loans to the settlor donor f through ownership in m and k the transactions were executed with no evidence of participation or vote by the trustees in conclusion the primary purpose results in private benefit and inurement to f the settlor donor accordingly you serve a private purpose rather than a public purpose determination - issue based on the information provided in your application and supporting documentation we conclude that you are not operated exclusively for purposes described in sec_501 of the code you have not shown that your activities are exclusively for purposes described in sec_501 of the code issue - sec_509 introduction we have also considered your application_for supporting_organization status non-private foundation status under sec_509 of the code in the event that you would qualify for exemption under sec_501 our conclusion regarding your private_foundation classification under sec_509 of the code is based on a number of factors discussed in the following material sec_509 of the code provides that the term private_foundation does not include an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 in effect describes as a public charity an organization which is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or carry out the purposes of one or more specified organizations described in sec_509 or sec_509 in our discussion of these issues we are cognizant of the fact that at all times you are asserting qualification under sec_509 under the operated in connection with relationship provided in sec_1_509_a_-4 of the income_tax regulations for an organization to qualify as a supporting_organization it must pass the organizational and operational_test a a relationship_test a b and a control test a c your organization does not pass the operational_test the relationship_test and control test organizational_test sec_509 of the code provides that in order to qualify under sec_509 an organization at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or reg a -4 b provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one of more specified publicly supported organizations if it fails to meet either the organizational_test or operational_test it cannot qualify as a supporting_organization reg a -4 c provides that a supporting organization’s governing instrument ie trust document must meet the following requirements e e e e it must limit the organization’s purposes to one or more purposes set forth in sec_509 it must not expressly empower the organization to engage in activities that are not in furtherance of the authorized purposes it must state the specified publicly supported organizations on whose behalf the organization is to be operates and it cannot expressly empower the organization to support or benefit any organization other than the specified publicly supported organizations however there is some flexibility permitted by the regulations including for organizations seeking to satisfy the operated in connection with relationship_test test of sec_509 the flexibility permitted in the regulations for supporting organizations seeking to meet the test relationship_test is conditioned on appropriate language in the governing instrument reg a -4 d i a provides that a supporting_organization will not be disqualified merely because its organizing document permit a supported_organization designated by class or purpose rather than by name to be substituted for the supported_organization designated by name in the articles but only if the substitution is conditioned on an event beyond the control of the supporting_organization such as loss of exemption reg a -4 d i b provides that a supporting_organization may-operate for the benefit of a beneficiary organization which is not a publicly_supported_organization but only if such supporting_organization is currently operating for the benefit of a publicly_supported_organization and the possibility of its operating for the benefit of other than a publicly_supported_organization is a remote contingency reg a -4 d i c provides that the articles may permit the supporting_organization to vary the amounts of its support between different supported organizations so long as the amounts meet the requirements of the integral part test of reg a -4 i with respect to at least one beneficiary a third exception primarily deals with support of a beneficiary that is not publicly supported and is not applicable to this situation in 603_f2d_1274 cir the trust document allowed the trustee to transfer the income to a supported_organization other than the designated charity when in the trustee’s sole discretion the charitable uses would become unnecessary undesirable impractical or no longer adapted to the needs of the public the court found that the language failed the organizational requirement of reg a - d i a the court explained that the problem was not that the charitable use may become impractical or undesirable but that in the trustee’s discretion such use may become impractical or undesirable etc charitable recipient may be changed n contrast the regulations establish objective standards of when the in trust under the will of bella mabury v commissioner r c the u s tax_court applied these regulations in concluding that an organization was not a supporting_organization because the organizational documents of the entity expressly empowered it to benefit organizations other than specified publicly supported organizations application of organizational_test you are not organized exclusively for the benefit of specified publicly supported organizations as required by sec_509 your trust document states in part that your primary supported charitable_organization is the w in t known as the c a church the trust document also states that you will support other churches and their activities that are affiliated with the d a denomination part of the trust document states that the foundation trust is organized to support christian religious ministries the primary mission of the supported_organization is to preach teach and demonstrate the gospel of jesus christ through various humanitarian acts such as feeding clothing educating and providing shelter for children widows and orphans locally that may otherwise not get such needs satisfied if not for the funding by this foundation trust it is the goal of the trust to operate within the church community in any geographical area in which the trustees reside part provides for replacement organizations if the specified supported_organization ceases to exist or becomes a non-qualified recipient the document also states the trustees in their sole judgment may replace any organization which fails to promote the purposes of the trust part states that the trust will extend financial aid or assistance to qualified charitable organizations part defines the term charitable organizations to mean organizations in the united_states or in a foreign_country and qualifying under the internal_revenue_code as organized and operated exclusively for charitable purposes an amendment to trust was executed in date part has been revised to read primary supported charitable organizations w in t known as c a church affiliated with the e an international church your trust instrument permits trustees in their sole judgment to replace any organization which fails to promote the purposes of the trust this is in violation of both the regulations and quarrie charitable fund v united_states supra also the trustees are authorized to make distributions to entities or organizations other than the specified supported_organization which again is in violation of the regulations and trust under the will of bella mabury v commissioner supra conclusion based on the facts you have failed to meet the organizational_test of sec_509 as described in sec_1_509_a_-4 of the regulations your organizational document the trust instrument cannot expressly empower the organization to support or benefit any organization other than the specified publicly supported organizations also it cannot permit substitution of supported organizations unless the substitution is conditioned upon an event beyond your control therefore you are not operated in connection with the supported_organization operational_test sec_509 of the code provides that in order to qualify under sec_509 an organization at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or reg a -4 b provides that in order to qualify as a supporting_organization an organization must be both organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one of more specified publicly supported organizations if it fails to meet either the organizational_test or operational_test it cannot qualify as a supporting_organization reg a -4 e provides that a supported_organization will be regarded as operated exclusively to support one or more specified public supported_organization only if it engages solely in activities which support or benefit the specified publicly supported organizations application of operational_test you are not operated exclusively for the benefit of specified publicly supported organizations as required by sec_509 your only major transactions have been the making of loans to disqualified persons primarily f the settlor donor the terms of the loans were not enforced as evidenced by the loan with m the llc owned by f that was repaid months late relationship_test sec_509 of the code provides that in order to qualify under sec_509 an organization must be operated supervised or controlled by supervised or controlled in connection with or operated in connection with one or more publicly supported organizations sec_1241 indicates that charitable trusts which are type ill supporting organizations shall not be considered to be operated in connection with any organization described in paragraph or of sec_509 of such code solely because- it is a charitable_trust under state law the supported_organization as defined in sec_509 of such code i isa beneficiary of such trust and the supported_organization as so defined has the power to enforce the trust and compel an accounting charitable trusts which are type iii supporting organizations-shall take effect- a in the case of trusts operated in connection with an organization described in paragraph or of sec_509 of the internal_revenue_code_of_1986 on the date of the enactment of this act on the date that is one year after the date of the enactment of this act and b in the case of any other trust on the date of the enactment of this act reg a -4 f i provides that the supporting_organization will be responsive to the needs or demands of one or more publicly supported organizations and ii the supporting_organization will constitute an integral part of or maintain a significant involvement in the operations of one or more publicly supported organizations reg a -4 i i provides that generally a supporting_organization will be considered as being operated in connection with one or more publicly supported organizations only if it meets the responsiveness test and the integral part test reg a -4 i i provides that a supporting_organization will meet the responsiveness test if the organization is responsive to the needs or demands of the publicly supported organizations reg a -4 i iii provides that one way a supporting_organization may establish responsiveness’ is by satisfying the following three requirements a the supporting_organization is a charitable_trust under state law b each specified publicly_supported_organization must be a named beneficiary under such charitable trust’s governing instrument and c the beneficiary organization has the power to enforce the trust and compel an accounting under state law reg a -4 i i provides that a supporting_organization will be considered to meet the integral part test’ if it maintains a significant involvement in the operations of one or more publicly supported organizations and such publicly supported organizations are in turn dependent upon the supporting_organization for the type of support which it provides a supporting_organization may satisfy the integral part test by meeting either the functional support_test also known as the but-for test or the attentiveness test reg a -4 i iii a provides that a supporting_organization will meet the attentiveness test if the supporting_organization makes payments of substantially_all of its income to or for_the_use_of one or more publicly supported organizations and the amount of support received by one or more of such publicly supported organizations is sufficient to insure the attentiveness of such organizations to the operations of the supporting_organization in addition a substantial amount of the total support of the supporting_organization must go to those publicly supported organizations which meet the attentiveness requirement of this subdivision with respect to such supporting_organization generally the amount of support received by a publicly_supported_organization must represent a sufficient part of the organization’s total support so as to insure such attentiveness however if such supporting_organization makes payments to or for_the_use_of a particular department or school of a university hospital or church the total support of the department or school shall be substituted for the total support of the beneficiary organization reg a -4 i iii b provides an exception to the general attentiveness test for earmarking even where the amount of support received by a publicly supported beneficiary organization does not represent a sufficient part of the beneficiary organization's total support the amount of support received from a supporting_organization may be sufficient to meet the requirements for attentiveness’ if of the carrying on of a particular function or activity the beneficiary organization will be sufficiently attentive to the operations of the supporting_organization this may be the case where either the supporting_organization or the beneficiary organization earmarks the support received from the supporting_organization for a particular program or activity even if such program or activity is not the beneficiary organization’s primary program or activity so long as such program or activity is a substantial one it can be demonstrated that in order to avoid the interruption revrul_76_208 states that in order to satisfy the substantially all’ requirement of sec_1_509_a_-4 of the income_tax regulations a supporting_organization must distribute percent of its income to or for the uses of one or more publicly supported organizations notice_2006_109 2006_51_irb_1121 this notice provides interim guidance regarding the application of certain requirements enacted as part of the pension_protection_act of pub_l_no 120_stat_780 ppa that affect supporting organizations as provided by sec_1241 and sec_1243 of the ppa the existing integral part test regulations contained in sec_1_509_a_-4 will be amended until final guidance is issued that defines these organizations must meet the payout responsiveness requirements of the current regulations application of relationship_test in general supporting organizations have been identified by the type of relationship they have with their supported sec_509 or organizations under the ppa of supporting organizations are classified into type type ii or type_ii_supporting_organizations these names merely reflect the existing three relationships with supported organizations described in the current regulations type supporting organizations are operated supervised or controlled by one or more sec_509 or organizations type_ii_supporting_organizations are supervised or controlled in connection with one or more sec_509 or organizations type_iii_supporting_organizations are operated in connection with one or more sec_509 or organizations on schedule d you indicated that you are a type_iii_supporting_organization which is operated in connection with your supported_organization c effective date an-alternative responsiveness test applicable to charitable trusts has been eliminated by sec_1241 of the pension_protection_act ppa however charitable trusts that met the operated in connection with test on date could continue to rely on the alternative responsiveness test until date after that date such trusts must meet the responsiveness test described above to continue to qualify as type_iii_supporting_organizations you meet the responsiveness test requirements of reg a -4 i iii since you are a charitable_trust under state law the supported_organization was a named beneficiary in the trust instrument and the supported_organization had the power to enforce the trust and compel an accounting under state law thus the alternative responsiveness test was satisfied at that time this alternative responsiveness test option has since been eliminated per the pension_protection_act of after date the responsiveness test must be met in one of three ways and as a result the supported_organization must have a significant voice in the operations and use of the assets of the supporting_organization you meet the responsiveness test because one of your trustees is appointed by supported_organization however no evidence has been submitted demonstrating that v trustee pastor has a significant voice in the operations and use of your assets you do not meet the responsiveness component of the relationship_test the integral parts test is the second component of the relationship_test it may be met through one of two methods the payout attentiveness requirement or the but for requirement you indicated that you are seeking to meet the payout attentiveness requirement under the integral parts test you stated that you pay substantially_all of your adjusted_net_income to or for_the_use_of the supported_organization however based upon the financial information submitted you have not paid of your income to the supported_organization you also stated that you meet the group criteria from the guidesheet indicating that your payout to the supported_organization is large enough to ensure the attentiveness of the supported_organization to your operations in order to meet the group criteria you must demonstrate that your support is more than of the supported organization's total support for the year however you have not done so you submitted a letter from the supported_organization stating that they believe that you meet the group criteria which you stated was all that was required you also stated that your support is more than of a department of a church however the program that you allegedly supported has now been integrated into the church and is no longer a separate program you did not submit the total amount of revenue that the supported_organization receives each year to support your contention that you provide at least of the supported organization’s total support nor have you demonstrated that you are supporting a department of the church in an amount greater than based upon the facts you have not satisfied the relationship_test of sec_509 because you do not meet the responsiveness test or the integral parts test conclusion control test sec_509 of the code in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in paragraph and sec_4946 of the code defines a disqualified_person as a substantial_contributor to the foundation sec_4946 includes in its definition of a substantial_contributor an owner of more than i the total combined voting power of a corporation ii the profits interest in a partnership or iii the beneficial_interest of a_trust or unincorporated enterprise which is a substantial_contributor to the foundation sec_1_509_a_-4 of the regulations provides that if a person who is a disqualified_person with respect to a supporting_organization such as a substantial_contributor to the supporting_organization is appointed or designated as a foundation_manager of the supporting_organization by a publicly supported beneficiary organization to serve as the representative of such publicly_supported_organization then for purposes of this paragraph such person will be regarded as a disqualified_person rather than as a representative of the publicly_supported_organization an organization will be considered controlled for purposes of sec_509 if the disqualified persons by aggregating their votes or positions of authority may require such organization to perform any act which significantly affects its operations or may prevent such organization from performing such act this includes but is not limited to the right of a substantial_contributor or his spouse to designate annually the recipients from among the publicly supported organizations of the income attributable to his contribution to the supporting_organization revrul_80_207 1980_2_cb_193 held that for purposes of classification as a supporting_organization under sec_509 of the code an employee of a corporation owned over percent by a substantial_contributor a disqualified_person will be considered under the indirect control of a disqualified_person for purposes of the control test application of control test you are controlled by a three member board_of trustees one of which is appointed by the settlor donor f it appears that h the family trustee appointed by f is virtually safe from removal based upon the provisions found in the trust instrument all other decisions made by the board require a simple majority vote no significant board meeting minutes have been submitted to demonstrate that the board_of trustees controls you settlor donor has indirect control_over the use of the organization’s assets due to the manner in which the loans made to him are administered another indication of indirect control is the fact that the trustee that he appoints must vote in favor of the removal of the other trustees but h himself cannot be removed since he would have to vote in favor of his own removal which is not permitted finally the trust instrument specifically states that no loans may be made to donors however three such loans have been made therefore your organization is indirectly controlled by disqualified persons it does appear that f the conclusion based on the facts of the case the trust was controlled by disqualified persons sec_509 of the code in effect provides that public charity status under sec_509 is precluded for an organization that is controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 determination - issue based on our analysis of your actual and proposed activities you have failed the organizational_test the relationship_test and the control test as a result of our analysis and in light of the applicable law we have determined you do not qualify for exclusion from private_foundation_status under sec_509 of the code conclusion in conclusion we have determined you do not qualify for tax exemption as an organization described in sec_501 of the code even if we determined that you were described in sec_501 you would be a private_foundation and not a supporting_organization under sec_509 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found in publication these items include s n o a o the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more _ information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if you do not intend to protest this determination you do not need to take any further action if we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter robert choi director exempt_organizations rulings agreements enclosure publication sincerely
